DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is written in response to the arguments filed on December 23, 2020. Claims 2-16 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu).

As to claim 2, Wu discloses a computer-implemented method comprising: 

generating a first leaf value ciphertext based on encrypting leaf values that correspond to a first leaf node  at a first location in the decision tree using the random number(see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein  using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the first leaf value); 
generating a second leaf value ciphertext based on encrypting a second leaf value that
corresponds to a second leaf node at a second location in the decision tree using the random number (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein  using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the second leaf value); and 
performing oblivious transfer with another device using the first leaf value ciphertext and the second leaf value ciphertext as an input, wherein the other device uses a target location identifier corresponding to the first location to obtain the first leaf value ciphertext (see paragraphs [0003]… oblivious transfer; [00031], wherein  using the broadest reasonable interpretation, Examiner interprets “…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…” to teach the limitation).

As to claim 3, which incorporates the rejection 2, Wu discloses wherein encrypting the first leaf value comprises adding the random number and a first leaf value corresponding to the first leaf node at the first location in the decision tree (see paragraphs [0043]-[0050]…Using the additive homomorphic properties of the encryption, the server computer then homomorphically computes 512 the following equation 3 for each decision node…result of equation 3 applied to each decision node is an encrypted decision string. A randomization bit strings is applied 514 to the encrypted decision string, effectively randomizing the decision tree, which is sent to the user device. The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer).  

As to claim 4, which incorporates the rejection 2, Wu discloses wherein the decision forest comprises a plurality of decision trees, and wherein generating the random number comprises generating a respective random number for each decision tree of the plurality of decision trees in the decision forest (see paragraphs [0013]…a collection of related decision trees is sometimes called a "forest"…; [0003] and  [0031]…server computer effectively randomizes the decision tree for each use, such that a value indicative of a path resulting from applying an input vector to the decision tree is different each time the decision tree is used).  

As to claim 7, Wu discloses a computer-implemented system comprising: 
one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (see paragraphs [0078]… computer storage medium …memory…), perform operations comprising: 
generating a random number corresponding to a decision tree in a decision forest (see paragraph [0061]…, any pseudorandom process that generates a sequence of numbers that is computationally indistinguishable from a uniformly random sequence of numbers over the domain can be used); 
 generating a first leaf value ciphertext based on encrypting a first leaf value that corresponds to a first leaf node in the decision tree using the random number (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the first leaf value); 
generating a second leaf value ciphertext based on encrypting a second leaf value that
corresponds to a second leaf node at a second location in the decision tree using the random number (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the second leaf value); and 
performing oblivious transfer with another device using the first leaf value ciphertext and the second leaf value ciphertext as an input, wherein the other device uses a target location identifier corresponding to the first location to obtain the first leaf value ciphertext (see paragraphs [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path… to teach the limitation).

As to claim 8, which incorporates the rejection 7, Wu discloses wherein encrypting the first leaf value comprises adding the random number and the leaf value corresponding to the first leaf node at the first location in the decision tree (see paragraphs [0043]-[0050]…Using the additive homomorphic properties of the encryption, the server computer then homomorphically computes 512 the following equation 3 for each decision node…result of equation 3 applied to each decision node is an encrypted decision string. A randomization bit strings is applied 514 to the encrypted decision string, effectively randomizing the decision tree, which is sent to the user device. The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer).  

As to claim 9, which incorporates the rejection 7, Wu discloses wherein the decision forest comprises a plurality of decision trees, and wherein generating the random number comprises generating a respective random number for each decision tree of the plurality of decision trees in the decision forest (see paragraphs [0013]…a collection of related decision trees is sometimes called a "forest"…; [0003] and  [0031]…server computer effectively randomizes the decision tree for each use, such that a value indicative of a path resulting from applying an input vector to the decision tree is different each time the decision tree is used).  

As to claim 12, Wu discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
generating a random number corresponding to a decision tree in a decision forest (see paragraph [0061]…, any pseudorandom process that generates a sequence of numbers that is computationally indistinguishable from a unifom1ly random sequence of numbers over the domain can be used); 
generating a first leaf value ciphertext based on encrypting a first leaf value that corresponds to a first leaf node at a first location in the decision tree using the random number (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the first leaf value); 
generating a second leaf value ciphertext based on encrypting a second leaf value that
corresponds to a second leaf node at a second location in the decision tree using the random number  (see paragraphs [0021]-[0028]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; wherein using the broadest reasonable interpretation, Examiner interprets “…corresponding value, e.g., v1, v2 and v3” to teach the second leaf value);  and 
performing oblivious transfer with another device using the first leaf value ciphertext and the second leaf value ciphertext as an input (see paragraphs [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path… to teach the limitation).

As to claim 13, which incorporates the rejection 12, Wu discloses wherein encrypting the first leaf value comprises adding the random number and the first leaf value corresponding to the first leaf node at the first location in the decision tree (see paragraphs [0043]-[0050]…Using the additive homomorphic properties of the encryption, the server computer then homomorphically computes 512 the following equation 3 for each decision node…result of equation 3 applied to each decision node is an encrypted decision string. A randomization bit strings is applied 514 to the encrypted decision string, effectively randomizing the decision tree, which is sent to the user device. The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer). 
 
As to claim 14, which incorporates the rejection 12, Wu discloses wherein the decision forest comprises a plurality of decision trees, and wherein generating the random number comprises generating a respective random number for each decision tree of the plurality of decision trees in the decision forest (see paragraphs [0013]…a collection of related decision trees is sometimes called a "forest"…; [0003] and  [0031]…server computer effectively randomizes the decision tree for each use, such that a value indicative of a path resulting from applying an input vector to the decision tree is different each time the decision tree is used).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), in view of YOSHINO et al. (US 2019/0318104 A1, hereinafter referred to as YOSHINO).

As to claim 5, which incorporates the rejection 4, Wu teaches a server that randomizes a decision tree but to fails explicitly teach wherein the sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value.  
However, YOSHINO teaches wherein the sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value (see paragraphs [0038]…summation function…; [0043]…random forest…; [0115]...The random number has an upper limit of the number of records of the base-point-added table and a lower
limit of 1. For example, the random number is a natural number equal to or larger than 1. The predetermined number is equal to or larger than 1 and equal to or smaller than the number of records of the base-point-added table, and is desired to be equal to or larger than ½ of the number of records of the base-point-added table…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by YOSHINO above.  The modification would have been obvious because one of ordinary skill would be motivated to improve secrecy of data in a learning phase of a decision tree analysis, as suggested by YOSHINO (paragraph [0005]).


As to claim 10, which incorporates the rejection 9, Wu teaches a server that randomizes a decision tree but to fails explicitly teach wherein a sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value.  
However, YOSHINO teaches wherein the a sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value (see paragraphs [0038]…summation function…; [0043]…random forest…; [0115]...The random number has an upper limit of the number of records of the base-point-added table and a lower
limit of 1. For example, the random number is a natural number equal to or larger than 1. The predetermined number is equal to or larger than 1 and equal to or smaller than the number of records of the base-point-added table, and is desired to be equal to or larger than ½ of the number of records of the base-point-added table…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by YOSHINO above.  The modification would have been obvious because one of ordinary skill would be motivated to improve secrecy of data in a learning phase of a decision tree analysis, as suggested by YOSHINO (paragraph [0005]).

As to claim 15, which incorporates the rejection 14, Wu teaches a server that randomizes a decision tree but to fails explicitly teach wherein a sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value.  
However, YOSHINO teaches wherein the a sum of random numbers corresponding to the plurality of decision trees comprises a predetermined value (see paragraphs
[0038]…summation function…; [0043]…random forest…; [0115]...The random number has an upper limit of the number of records of the base-point-added table and a lower
limit of 1. For example, the random number is a natural number equal to or larger than 1. The predetermined number is equal to or larger than 1 and equal to or smaller than the number of records of the base-point-added table, and is desired to be equal to or larger than ½ of the number of records of the base-point-added table…) .  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by YOSHINO above.  The modification would have been obvious because one of ordinary skill would be motivated to improve secrecy of data in a learning phase of a decision tree analysis, as suggested by YOSHINO (paragraph [0005]).

Claims 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), in view of Miller et al. (US 10,411,985 B1, hereinafter referred to as Miller).

As to claim 6, which incorporates the rejection 2, Wu teaches a decision tree but to fails explicitly teach wherein the decision forest comprises a single decision tree only.
However, Miller, in combination with Wu, teaches wherein the decision forest comprises a single decision tree only (see col. 5, lines 48-52…the machine learning algorithm can utilize decision tree learning (e.g., using a random forest) to determine a decision (classification, regression) tree...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by Miller above.  The modification would have been obvious because one of ordinary skill would be motivated to classify vector input as compliant or non-compliant.as suggested by Miller (col. 5, lines 48-52).

As to claim 11, which incorporates the rejection 7, Wu teaches a decision tree but to fails explicitly teach wherein the decision forest comprises a single decision tree only.
However, Miller, in combination with Wu, teaches wherein the decision forest comprises a single decision tree only (see col. 5, lines 48-52…the machine learning algorithm can utilize decision tree learning (e.g., using a random forest) to determine a decision (classification, regression) tree...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by Miller above.  The modification would have been obvious because one of ordinary skill would be motivated to classify vector input as compliant or non-compliant.as suggested by Miller (col. 5, lines 48-52).

As to claim 16, which incorporates the rejection 12, Wu teaches a decision tree but to fails explicitly teach wherein the decision forest comprises a single decision tree only.
However, Miller, in combination with Wu, teaches wherein the decision forest comprises a single decision tree only (see col. 5, lines 48-52…the machine learning algorithm can utilize decision tree learning (e.g., using a random forest) to determine a decision (classification, regression) tree...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu to add decision forest with a single decision tree to Wu’s system as taught by Miller above.  The modification would have been obvious because one of ordinary skill would be motivated to classify vector input as compliant or non-compliant.as suggested by Miller (col. 5, lines 48-52).

Response to Applicant’s arguments
The Applicant’s arguments filed on 12/23/2020 have been fully considered but are not persuasive. 
Claim Rejections-35 U.S.C. §103
Argument 
The Applicant submits that the applied references do not disclose, teach, or suggest at least these features, and submits that it is self-evident that the introduction of these features merits further search and/or consideration.
Accordingly, Applicant respectfully submits that claim 2 and its dependent claims are in
condition for allowance. Independent claims 7 and 12 and their respective dependent claims are allowable for similar reasons. Withdrawal of all rejections is therefore respectfully requested.

Examiner response:
Examiner respectfully disagrees. The applied references do disclose, teach, or suggest all these features as shown in the rejection above. 
Examiner respectfully submits that claim 2 and its dependent claims are not in condition for allowance. Independent claims 7 and 12 and their respective dependent claims are not allowable for similar reasons.  All rejections are therefore respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122